Citation Nr: 0310756	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for a cervical spine 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1973 
and had verified Air National Guard service from March 1987 
to September 1997, which included periods of active duty for 
training.  From the record, it also appears that he served in 
the Naval Reserves following active duty.  This matter 
initially came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the White River 
Junction Medical and Regional Office Center, which denied 
service connection for a cervical spine disability.

In August 2001, a hearing was held at the White River 
Junction RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This case was before the Board in April 2002, but further 
development was warranted to ensure the completeness of the 
record.


REMAND

The veteran contends that the RO erred by not granting 
service connection for a cervical spine disability.  Although 
further delay is regrettable, the Board finds that, after 
carefully reviewing the claims file, further development of 
the evidentiary record by the RO is needed in this case.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As noted hereinabove, the Board attempted to undertake 
additional development of the veteran's claim of service 
connection for a cervical spine disability in April 2002 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, that regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  The requested development must now be undertaken by 
the RO.  

In light of this Federal Circuit decision, the Board also 
notes that case now must be remanded to the RO to provide the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
to inform him that the requested information and evidence 
must be received within one year of the date of the letter.  
Furthermore, any development deemed necessary upon Remand 
should also be undertaken.

In this respect, the RO should schedule the veteran for a VA 
examination in order to determine the nature and etiology of 
any currently diagnosed cervical spine disability.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue another letter 
providing the veteran with the 
appropriate notice required under 38 
U.S.C.A. § 5103 and informing him that he 
can support additional information and 
other evidence to support his claim and 
that any submitted evidence must be 
received within one year of the date of 
the letter.  

2.	After all outstanding evidence is 
obtained, please schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
diagnosed cervical spine disability.  
The examiner should thoroughly review 
the claims folder and a copy of this 
Remand in conjunction with the 
examination, and, express an opinion 
as to whether it is at least as likely 
as not that any currently diagnosed 
cervical spine disability was the 
result of an injury or disease 
incurred in, or aggravated during, the 
veteran's military service or whether 
the veteran suffers from a congenital 
abnormality.  In so doing, the 
examiner should review the veteran's 
testimony at the recent hearing on 
appeal in August 2001, at which time 
he asserted that the origin of his 
neck disability was during his first 
period of active duty, from May 1969 
to May 1973, and that he injured the 
neck in May 1996, during a period of 
active duty for training.  

If the examiner believes that the 
veteran's cervical spine disability 
preexisted service, the examiner 
should express an opinion as to 
whether his military service 
aggravated such condition causing an 
increase in severity beyond the 
natural progression of the disability.  
In rendering these opinions, the 
examiner should specifically review 
the veteran's service medical records, 
including, but not limited to, 
complaints of pain and x-ray findings 
of degenerative changes in December 
1985, prior to his reentry into 
service.  The examiner should provide 
a supporting rationale for all 
opinions expressed.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




